Citation Nr: 0519929	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  98-18 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for seasonal allergies 
claimed as hayfever.

2.  Entitlement to a disability rating greater than 10 
percent for tinea pedis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had more than 22 years of active service 
including a period of service from October 1978 to January 
1998.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama which, in part, denied service connection for hay 
fever and granted service connection for tinea pedis, 
assigning a non-compensable disability rating.  By rating 
decision dated in March 2005, the RO increased the veteran's 
disability rating for tinea pedis from non-compensable to 10 
percent with an effective date of the date of the initial 
claim.  However, the veteran's appeal for a higher rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).

The veteran testified before the undersigned at a 
videoconference hearing in May 2000.  A transcript of this 
hearing has been associated with the claims folder.  This 
claim was previously before the Board and was remanded for 
further development in August 2000 and December 2003.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran suffered from seasonal allergies in service.

3.  There is competent evidence of recurrent seasonal 
allergies.

4.  There is competent medical evidence linking the veteran's 
recurrent seasonal allergies to service.

5.  The veteran's tinea pedis is currently manifested by mild 
exfoliation of the toes and some deformity of the toenails, 
involving less than 10 percent of the area of his feet and 
less than 2 percent of his total body skin surface.  It is 
not manifested by constant exudation or itching, extensive 
lesions or marked disfigurement.  It is not shown to affect 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; require systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Service connection for seasonal allergies is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for a disability rating in excess of 10 
percent for tinea pedis are not met.  38 U.S.C.A. § 1155 
(West 1991 & 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7899-7806 (effective prior to, and since, 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letters sent to the veteran in 
January 2003 and March 2004.  Since these letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental statements of the case 
(SSOCs), he was provided with specific information as to why 
his claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159 in the March 2005 SSOC.  

Finally, with respect to element (4), the Board notes that 
the January 2003 and March 2004 letters and the May 2002 and 
March 2005 SSOCs generally informed the veteran that it was 
necessary to send any evidence to VA in his possession that 
pertains to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in the circumstances of this case, where the 
claims were adjudicated in 1998.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notices provided to the 
veteran in 2003 and 2004 were not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and additional SSOCs was provided to 
the veteran in May 2002 and March 2005.

The claims folder contains all available service medical 
records, private medical records, and VA medical records.  
The veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

If a disability is determined to be service connected it will 
be assigned a disability rating.  Disability ratings are 
determined by the application of a schedule of ratings, which 
are based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2004).  A request for an increased rating is 
to be reviewed in light of the entire relevant medical 
history.  See generally 38 C.F.R. § 4.1 (2004); Payton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).

1.  Seasonal Allergies

In this case, medical evidence shows a current diagnosis of 
recurrent seasonal allergies.  A June 1984 service medical 
record shows that the veteran was treated for sinus pressure, 
cold and stuffy nose, diagnosed as right maxillary sinusitis 
by X-ray in the same month.  In an August 1994 periodic 
physical, the veteran denied a history of allergies.  
However, in an August 1997 examination, he complained of 
"hayfever" in the spring.

The veteran has been afforded several VA examinations during 
the course of this appeal.  A November 1997 VA examination 
found no "recurrent hayfever."  A June 2001 VA examination 
found "no residuals of seasonal allergies."  A February 
2003 VA examination was normal but noted a history of 
seasonal allergies.  This examiner opined that the veteran's 
allergies were not related to service.  The veteran was 
afforded one more VA examination in April 2003, during which 
the veteran reported a history of seasonal allergies.  On 
physical examination, the examiner noted that the veteran's 
nasal passages were pale pink and mildly swollen and moist.  
The conclusion was "history of recurrent seasonal allergies, 
mild, not on any oral medications and nasal spray."  The 
examiner further found that because the veteran had 
complained of seasonal allergies which tended to occur in the 
springtime and had a normal examination on August 1997 while 
in the military, it was at least as likely as not that the 
veteran's mild seasonal allergies began while in the 
military.  Given the April 2003 VA examiner's opinion, 
evidence of sinusitis and complaints of hay fever in service, 
and current findings of recurrent seasonal allergies, it 
appears more likely than not that the veteran's recurrent 
seasonal allergies are related to service.  Accordingly, the 
Board finds that the evidence supports service connection for 
seasonal allergies.  38 U.S.C.A. § 5107(b).

2.  Tinea Pedis

The veteran contends that his service connected tinea pedis 
is more disabling than currently evaluated.  The veteran's 
skin condition is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.118, DC 7899-7806 (2004).  The Board 
notes that the schedular criteria by which dermatological 
disorders are rated changed during the pendency of his 
appeal. See 67 Fed. Reg. 49590-49599 (July 31, 2002) 
(effective August 30, 2002) codified at 38 C.F.R. § 4.118 
(2003).  As was stated earlier, where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Accordingly, the Board 
is generally required to review both the pre- and post-August 
20, 2002, rating criteria to determine the proper evaluation 
for the veteran's disability due to his skin condition.  

Pursuant to the old rating criteria, evidence of slight, if 
any, exfoliation, exudation, or itching caused by eczema (if 
on a nonexposed surface or small area) will result in the 
assignment of a noncompensable evaluation. 38 C.F.R. § 4.118, 
DC 7806 (2002).  A compensable rating of 10 percent requires 
evidence of exfoliation, exudation, or itching, if involving 
an exposed surface or extensive area.  Id.  The next higher 
evaluation of 30 percent requires evidence of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  Id.  The highest rating allowable pursuant to 
this Code necessitates evidence of ulceration, extensive 
exfoliation, or crusting and systemic or nervous 
manifestations, or exceptional repugnance.  Id.   

Effective August 30, 2002, dermatitis or eczema will be rated 
as follows: More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period will result in a 60 percent evaluation.  20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period will result in a 30 percent evaluation.  
At least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period will result in a 10 percent 
evaluation.  Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12-month period will 
result in a non compensable evaluation.  

Evidence relevant to the current level of severity of the 
veteran's skin condition includes three VA dermatologic 
examinations conducted in November 1997, June 2001, April 
2004, and July 2004.  The November 1997 VA examination report 
reflects complaints by the veteran of athlete's feet 
controlled by over the counter medication and wearing only 
white socks.  Examination revealed scaly patchy areas on the 
medial and lateral aspects of the feet and the soles of the 
feet secondary to a fungal infection.  Otherwise, there was 
no evidence of swelling, atrophy, or deformity of the feet or 
toes.  

The June 2001 VA examination report revealed there to be 
multiple scaly patchy areas over the medial and the lateral 
aspects of both feet.  There was no swelling, atrophy, or 
deformity of the feet, nor was there any exfoliation, 
exudation, disfigurement, or crusting noted.  

The April 2004 VA examination report revealed mild to 
moderate subunguial hyperkeratosis with nail deformity of 
severan toenails and diffuse hyperkeratosis and interdigital 
maceration.  

The July 2004 VA examination report revealed normal feet with 
no deformity and good pulses.  There were no lesions on the 
feet other than corns and calluses.  The skin was dry with no 
breakdown and there was no maceration.  The veteran had tinea 
on the nails of three of the toes on his left foot and four 
of the toes on his right foot.  There was no exudation or 
crusting.  The examiner noted mild exfoliation between the 
toes but the skin was not inflamed and appeared normal.  In 
conclusion, the examiner found that the veteran's tinea pedis 
was mild and controlled with periodic over-the-counter 
topical medication.  The examiner also found that the 
veteran's tinea pedis involved less than 10 percent of the 
area of his feet and less than 2 percent of his total body 
skin surface.  While the veteran had deformity of his 
toenails because of the tinea, the examiner noted that this 
was not unusual.  VA treatment records dated from March 2000 
to August 2002 reflect some skin complaints, but mostly 
treatment for other problems.    

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent under DC 7899-7806 
for the veteran's service connected skin disorder.  There is 
no objective evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  There is no 
evidence that the veteran's skin disorder affects more than 
20 percent of the entire body or exposed areas affected.  Nor 
is there evidence that the veteran's skin condition requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of more 
than six weeks during the past 12-month period.  Therefore, 
the assignment of a disability rating greater than 10 percent 
under DC 7899-7806 must be denied.  

There are no other alternative diagnostic codes under 38 
C.F.R. § 4.118 that could apply to the veteran's skin 
disorder.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the appellant's tinea pedis.


ORDER

Service connection for seasonal allergies is granted.

A disability rating greater than 10 percent for tinea pedis 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


